NONPRECEDENTIAL DISPOSITION
                         To be cited only in accordance with
                                  Fed. R. App. P. 32.1



                United States Court of Appeals
                                 For the Seventh Circuit
                                 Chicago, Illinois 60604

                                 Submitted May 23, 2014
                                  Decided May 23, 2014

                                          Before

                           ANN CLAIRE WILLIAMS, Circuit Judge

                           JOHN DANIEL TINDER, Circuit Judge

                           DAVID F. HAMILTON, Circuit Judge

No. 13-3083

UNITED STATES OF AMERICA,                      Appeal from the United States District
     Plaintiff-Appellee,                       Court for the Northern District of Illinois,
                                               Eastern Division.
       v.
                                               No. 12CR604-1
SALVADOR FLORES-CAMPOS,
    Defendant-Appellant.                       John F. Grady,
                                               Judge.

                                        ORDER

       Salvador Flores-Campos, a citizen of Mexico, pleaded guilty to unlawful
presence in the United States after removal, see 8 U.S.C. § 1326(a), and was sentenced to
70 months’ imprisonment. He filed a notice of appeal, but his appointed attorney asserts
that the appeal is frivolous and seeks to withdraw under Anders v. California, 386 U.S.
738, 744 (1967). Counsel has submitted a brief that explains the nature of the case and
addresses the issues that an appeal of this kind might be expected to involve. Because
the analysis in the brief appears to be thorough, we limit our review to the subjects that
counsel has discussed, plus the additional issue that Flores-Campos, disagreeing with
counsel, believes has merit. See CIR. R. 51(b); United States v. Bey, --- F.3d ---, 2014 WL
1389090, at *2 (7th Cir. 2014); United States v. Wagner, 103 F.3d 551, 553 (7th Cir. 1996).
No. 13-3083                                                                              Page 2

       Counsel begins by noting that Flores-Campos does not wish to challenge his
guilty plea. Thus counsel appropriately omits discussion about the adequacy of the plea
colloquy and the voluntariness of the plea. See United States v. Konczak, 683 F.3d 348, 349
(7th Cir. 2012); United States v. Knox, 287 F.3d 667, 671–72 (7th Cir. 2002).

         Counsel then discusses whether Flores-Campos could raise a nonfrivolous
challenge to his prison sentence and concludes that he could not. The defendant’s
sentence is at the bottom of the guidelines range of 70 to 87 months resulting from his
Category V criminal history and total offense level of 21 (a base offense level of 8,
see U.S.S.G. § 2L1.2(a), plus 16 levels because his removal followed a conviction for a
crime of violence, see id. § 2L1.2(b)(1)(A)(ii), less 3 levels for acceptance of responsibility,
see id. § 3E1.1). Counsel identifies no basis to question the correctness of this range, and
thus Flores-Campos’s within-guidelines sentence is presumed to be reasonable. See Rita
v. United States, 551 U.S. 338, 347 (2007); United States v. Marin-Castano, 688 F.3d 899, 905
(7th Cir. 2012). Counsel has not identified any ground to rebut this presumption, nor
have we. The district court considered Flores-Campos’s argument that the 16-level
upward adjustment for his removal after a crime of violence overstates the seriousness
of this immigration offense, but rejected that argument after taking into account
Flores-Campos’s criminal history, his family ties to the United States, the likelihood that
he will try again to enter the United States after removal, and the need for deterrence.
See 18 U.S.C. § 3553(a)(1), (a)(2)(A), (a)(2)(B).

        In his Rule 51(b) response Flores-Campos proposes to contend on appeal that
district courts lack subject-matter jurisdiction over crimes committed on land that the
federal government does not own. This assertion is nonsense. Federal criminal law
applies throughout the nation. See United States v. Banks-Giombetti, 245 F.3d 949, 953 (7th
Cir. 2001). Illegal reentry is a federal crime under § 1326(a), and district courts have
jurisdiction over all federal prosecutions. 18 U.S.C. § 3231; United States v. Rogers, 270
F.3d 1076, 1078 (7th Cir. 2001).

       The motion to withdraw is GRANTED, and the appeal is DISMISSED.